Citation Nr: 1218531	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-41 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for numbness of the right lower extremity.  

2.  Entitlement to service connection for numbness of the left lower extremity.  

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a cervical strain.  

4.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a back injury with spondylosis and compression of the T8-T9 disc.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1998 to May 2003 and from June 2006 to October 2007, with service in Iraq from October 2006 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issues of entitlement to service connection for numbness of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of a cervical strain are manifested by pain throughout the range of motion on flexion, extension, and lateral flexion and rotation.  There is no ankylosis of the cervical spine.  

2.  The service-connected residuals of a back injury with spondylosis and compression of the T8-T9 disc strain are manifested by pain throughout the range of motion on flexion, extension, and lateral flexion and rotation.  There is no ankylosis of the thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, and no more, for residuals of a cervical strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5237 (2011).  

2.  The criteria for an initial disability rating of 40 percent, and no more, for residuals of a back injury with spondylosis and compression of the T8-T9 disc have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  

Effective September 26, 2003, (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes) the General Rating Formula for Diseases and Injuries of the Spine will be as follows, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  
	Unfavorable ankylosis of the entire spine will be rated as 100 percent disabling;  
	Unfavorable ankylosis of the entire thoracolumbar spine will be rated as 50 percent disabling;  
	Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine will be rated as 40 percent disabling;  
	Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine will be rated as 30 percent disabling;  
	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis will be rated as 20 percent disabling;  
	Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height will be rated as 10 percent disabling.  

	Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  
	Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees, and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Codes 5235-5243 (2011).  

An intervertebral disc syndrome can be rated based on incapacitating episodes.  38 C.F.R. § 4.71a, Code 5243 (2011).  For rating under these criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  The record in this case does not reflect any episodes that would meet that definition, so the Veteran's spine disabilities cannot be rated under those criteria.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claims.   

On VA examination in December 2007, the Veteran's claims file was not available but his medical records were reviewed.  His complaints include neck and back pain.  

Examination of the neck disclosed active and passive motion of flexion from 0 to 45 degrees, extension from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees, and right and left lateral rotation from 0 to 30 degrees.  For each range of motion pain began at the 0 degree position and ended with the end of the range of motion.  For each movement, there was pain on active motion, passive motion and repetitive motion.  

The Court has repeatedly emphasized the regulations which stipulate that pain must be considered a limiting factor when evaluating motion.  See DeLuca.  Because the Veteran's neck pain began with any deviation from the 0 degree (head erect) position, the Board finds that the forward flexion of the cervical spine was less than 15 degrees.  Consequently, the service-connected cervical spine limitation of motion meets the criteria for a 30 percent rating.  A higher rating under the schedule would require ankylosis of the entire cervical spine.  The December 2007 VA examiner specified that there was no ankylosis of the cervical spine and none has been demonstrated on any of the subsequent medical records.  The report of the December 2007 VA examination provides the preponderance of evidence in this case and it shows that the service-connected cervical spine disability meets and does not exceed the criteria for a 30 percent rating.  

Examination of the back, the thoracolumbar spine, disclosed active and passive motion of flexion from 0 to 45 degrees, extension from 0 to 20 degrees, right and left lateral flexion from 0 to 30 degrees, and right and left lateral rotation from 0 to 30 degrees.  For each range of motion pain began at the 0 degree position and ended with the end of the range of motion.  For each movement, there was pain on active motion, passive motion and repetitive motion.  

As discussed above in relation to the neck, the range of back motion must also take into consideration the point at which pain began and recognize that pain was a factor limiting motion.  Because the Veteran's thoracolumbar spine pain began with any deviation from the 0 degree (erect) position, the Board finds that the forward flexion of the thoracolumbar spine was less than 30 degrees.  Consequently, the service-connected thoracolumbar spine limitation of motion meets the criteria for a 40 percent rating.  A higher rating under the schedule would require ankylosis of the entire thoracolumbar spine.  The December 2007 VA examiner specified that there was no ankylosis of the thoracolumbar spine and none has been demonstrated on any of the subsequent medical records.  The report of the December 2007 VA examination provides the preponderance of evidence in this case and it shows that the service-connected thoracolumbar spine disability meets and does not exceed the criteria for a 40 percent rating.  

The Board has considered the issues raised by the Court in Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged ratings should be assigned.  We conclude that the spinal conditions have not significantly changed and uniform ratings are appropriate in this case.  At no time during the rating period has either disability exceeded the criteria for the ratings awarded above.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the cervical and thoracolumbar spine disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that either of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In September 2010, the agency of original jurisdiction (AOJ) granted TDIU from the time the Veteran completed his active service until the effective date for a 100 percent rating.  Thus, the record here does not raise any additional TDIU claim.  


ORDER

An initial disability rating of 30 percent, and no more, for residuals of a cervical strain is granted.  

An initial disability rating of 40 percent, and no more, for residuals of a back injury with spondylosis and compression of the T8-T9 disc is granted.  


REMAND

The Veteran was afforded a VA peripheral nerves examination in September 2008.  The examiner concluded that the numbness in the Veteran's hands  was most likely caused by his chronic cervical strain.  The examiner further expressed the opinion that any paresthesias or numbness in the feet had no relationship to the neck condition.  The examiner did not offer an opinion as to whether the claimed numbness of the feet was related to the service-connected back disability or other injury in service.  

In his October 2009 substantive appeal, the Veteran explained that while he originally filed a claim for numbness of the right and left feet secondary to a neck injury, he should have filed for numbness of the feet as secondary to his back injury.  

In point of fact, as a lay witness, the Veteran is not expected to know the cause of his symptoms.  A lay witness is only expected to report what he actually experiences, such as numbness.  See 38 C.F.R. § 3.159(a) (2011).  VA must then assist him to determine if it is due to a disease or injury in service or whether it has been caused or aggravated by a service-connected disability.  

In this case, the Veteran was scheduled for a VA examination in early 2010 but did not report.  In March 2010, the Veteran called VA to say that he was unable to make a scheduled examination due to transportation problems.  He asked that the examination be rescheduled.  It is not clear from the record whether the examination was rescheduled or not.  Under the circumstances of the case, the Board finds it appropriate to reschedule the Veteran's examination.  

Accordingly, the issues of entitlement to service connection for numbness of the right and left lower extremities are REMANDED for the following action:

1.  The Veteran should be scheduled for neurologic and vascular examinations of his feet.  The claims folder should be made available to each examiner in conjunction with the examination.  Any tests or studies deemed necessary to respond to the following questions should be done.  The examiners should respond to the following:

a.  What is the correct diagnosis for the claimed numbness of the Veteran's feet?  

b.  Is it at least as likely as not that the claimed numbness had its onset or increased in severity during the Veteran's active service?  Please explain.  

c.  Is it at least as likely as not that the service-connected back disability, or any other service-connected disability, caused the claimed numbness of the feet?  Please explain.  

d.  Is it at least as likely as not that the service-connected back disability, or any other service-connected disability, caused the claimed numbness of the feet to increase in severity?  Please explain.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

2.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


